Judgment unanimously reversed on the law, with costs to appellant, determination of the respondent, City Rent and Rehabilitation Administrator, in the matter of the fixing of the maximum rents for the subject premises, annulled, the Administrator directed to recompute and adjust rent increases on the basis of depreciation allowances of 2% of the valuation of the building, and the matter remanded to the Administrator for such purpose. The Administrator concedes that the decision in this case should accord with the court’s ruling in Matter of Klorfein v. Gabel (21 A D 2d 773). See memorandum decision therein. Concur — Rabin, J. P., McNally, Stevens, Eager and Staley, JJ.